Citation Nr: 0506511	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-32 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service in the U.S. Navy during 
the period April 1969 to October 1970, and during the period 
February 1974 to December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).

Appellant testified in a hearing before the RO's Decision 
Review Officer in March 2004.  A transcript of that testimony 
has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  The instant claim was 
received after the date of enactment of the VCAA, so the VCAA 
applies to this case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  Explicit therein is a 
duty to obtain relevant records pertaining to a claimant's 
active military service that are held or maintained by a 
government entity, if the claimant furnishes sufficient 
information to locate those records.  38 U.S.C.A. 
§ 5103A(b)(3)(c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  When a claimant asserts service connection for PTSD, 
VA must attempt to verify the claimant's alleged in-service 
stressors through the United States Armed Services Center 
Unit Records Research (CURR) or other appropriate authority 
if at all possible.  

In this case, RO has not requested verification of stressors 
through either CURR or the Naval Records Research Agency 
(NARA); according to the Supplemental Statement of the Case 
(SSOC) in June 2004, appellant's claimed stressors are "too 
vague" for CURR or other authority to research.  

The Board considers appellant to be entitled to a review of 
stressors by CURR and/or NARA at this point.  Appellant has 
claimed, as one of his stressors, that there was a fire on 
his ship, the U.S.S. Jennings County, LST 846, that resulted 
in the ship being towed to the Philippines to be scrapped, 
after which appellant returned to the United States for 
discharge.  This would mean that the claimed stressor 
occurred in August or September 1970.  Such an event would be 
of sufficient magnitude to be recorded in the ship's deck 
log, and the date range is specific enough to reasonably 
request research for verification. 

The Board also notes that the C-file contains appellant's 
service medical record from his first enlistment (1969-1970) 
but not from his second enlistment (1974-1981).  RO should 
obtain the missing portion of the service medical record.

Finally, the Board notes that the file contains DD Forms 214 
for the period April 1969 to October 1970 and December 1975 
to December 1981.  Personnel actions show that appellant 
reentered the Navy in February 1974 and then re-enlisted in 
December 1975, but there is no DD-214 or other verification 
of service for this period of enlistment.    

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should advise the appellant 
to "give us all you've got" in regard 
to his claim.  38 C.F.R. § 3.159.  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  RO should obtain verification of 
service, preferably a DD-214, for the 
period February 1974 to December 1975.  
RO should also obtain the service 
medical records for appellant's second 
enlistment in the Navy (February 1974 
to December 1981).  If records are not 
obtained, attempts undertaken to obtain 
the records should be set forth in the 
claims folder.

3.  RO should submit a request to CURR, 
NARA, or other appropriate authority 
for verification of appellant's claimed 
stressor (fire aboard the U.S.S. 
Jennings County, LST 846, in or after 
August 1970 that caused the ship to be 
subsequently decommissioned and 
scrapped).  

4.  After appropriate response has been 
associated with the file, RO should re-
adjudicate appellant's claim for 
service connection for PTSD.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


